Ladd, J".
Tbe petition is based entirely on the action of tbe city council, as evidenced by tbe record made of its-proceedings. • That of March 16, 1896, certainly indicated 2 tbe election of tbe plaintiff as street commissioner. It may be tbat the .mayor did not conform to parliamentary usage, in bolding tbat Weir could not change-bis vote, but be was sustained by tbe council. Tbe method of voting, and, indeed, of conducting all its proceedings, rests very largely within tbe discretion of tbe majority; the-wholesome restriction always being tbat of a reasonable guaranty for fairly taking tbe sense of tbe entire body. With but tbe mayor -and six councilmen, all sitting about a single table, within sight and bearing, a strict observance of parliamentary usage, especially adapted for larger bodies, is not essential. Tbe important inquiry always is whether tbe number required by law have agreed to the particular measure. If this has been done in a way not inconsistent with statutory provisions, it is quite immaterial whether or not parliamentary procedure has been followed. McGraw v. Whitson, 69 Iowa, 348; State v. Archibald, 5 N. D. 359 (66 N. W. Rep. 242). Tbe ruling of the mayor, sustained by tbe council, simply held -that a vote could not be changed before tbe result bad been announced. Such a rule has tbe approval of many deliberative assemblies, and, as applied to the election of municipal officers, seems to be open to very little; if any, objection. The very person for whom Weir bad voted was-declared chosen, so that be bad no ground of complaint, unless he was insincere, and it will not do to receive such an excuse-from a public officer. He should always act with an eye-single to tbe discharge of his official duties. But, if this were needed, tbe statute settles the controversy by providing tbat the council “shall determine the rules of their own proceedings and keep a journal thereof, which shall be open to the inspection and examination of any citizen.” Code, section 668.
*255II. — Piad the record remained as written March 16th,, we have no' doubt it would have warranted the conclusion that Mann was elected. But at the next- regular meeting 3 it was corrected so as -to read that Weir “was allowed to withdraw his vote and cast it for Mueller; that at said ballot there was no election.” At that time-the record had not been approved. The statute requires the-clerk to “make an accurate record of all the proceedings had, rules and ordinances adopted by the council, and the same shall at all times be open to the-, public.” Code, section: 659. This record is undoubtedly the journal the council must keep, and the sections, construed together, mean no more than that the clerk shall keep an accurate record of proceedings, under the supervision of the council. The council, on hearing the record read by the clerk, ordered it corrected, and only as then modified was it ever approved by that body. We are quite clear that the statutes referred to-contemplate the control of its own record of proceedings by the city council, and that until this had been approved, at the-next succeeding regular meeting, it was open iq such modifications as might be necessary to- truthfully exemplify what had been done. See City of Logansport v. Crockett, 64 Ind. 319; 1 Dillon Municipal Corporation, section 294 et seq.j 15-Am. & Eng. Enc. Law, 1077;’The bona» fides or truthfulness of the correction is not questioned, and, in the absence of any-showing to the contrary, the verity rather than the falsity of the record will be presumed. As it stands it fails to-establish the election of the plaintiff, and the judgment is AEEIRMED.